In a consolidated action, inter alia, to recover damages for trespass, the defendants appeal from an order of the Supreme Court, Richmond County (Fusco, J.), dated November 27, 2012, which granted the plaintiffs motion pursuant to 22 NYCRR 202.48, in effect, for leave to settle a judgment upon a prior decision.
Ordered that the order is affirmed, without costs or disbursements.
*705Under the circumstances of this case, the Supreme Court properly granted the plaintiffs motion pursuant to 22 NYCRR 202.48, in effect, for leave to settle a judgment upon a prior decision.
The defendants’ remaining contentions are not properly before this Court.
Skelos, J.E, Dickerson, Leventhal and Miller, JJ., concur.